Affirmed and Opinion filed October 23, 2008







Affirmed
and Opinion filed October 23, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00741-CR
____________
 
WILLIAM BRANCH JUSTUS JR.,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Criminal
Court at Law No. 9
Harris County, Texas
Trial Court Cause No.
1374821
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of the offense of driving while
intoxicated. On August 17, 2006, the trial court sentenced appellant to confinement
for 180 days in the Harris County Jail and assessed a fine in the amount of
$1,000.




Appellant
is represented by retained counsel, Michael S. McNeely.  Appellant=s brief was originally due April 11,
2007.  On April 17, 2007, counsel was notified the brief was past due. 
On April 27, 2007, counsel requested an extension of time to file his brief. 
An extension was granted, until June 11, 2007.  When we granted this extension,
we noted that no further extensions would be granted, absent exceptional
circumstances.  Counsel failed to file a brief on June 11, 2007.  On June 19,
2007, counsel was again notified that his brief was past due.  On July 3, 2007,
counsel requested another extension of time to file his brief.  An extension
was granted until August 10, 2007.   When we granted this extension, we noted
that no further extensions would be granted.  Counsel again failed to submit a
brief.  On August 23, 2007, we ordered counsel to file a brief on or before
September 10, 2007.  No brief was filed and no response from counsel was
received.  On September 27, 2007, we abated this appeal and ordered a hearing
in the trial court.  A hearing was held and counsel represented to the trial court
he would file a brief on or before November 15, 2007.  No brief was filed.  On
December 13, 2007, the appeal was reinstated and counsel was again ordered to
file his brief, this time on or before January 14, 2008.  Again, no brief was
filed.  On January 18, 2008, counsel filed another motion for extension of time
to file his brief, requesting another forty-seven days, until March 1, 2008.
On January 31, 2008, the motion was denied and Michael S.
McNeely ordered to file a brief with the clerk of this Court on or before
February 29, 2008.  Appellant was informed that no further extensions would be
granted and if Michael
S. McNeely did not timely file the brief as ordered, the Court would consider
and decide the appeal on the record without benefit of appellant=s brief.  See Tex. R. App. P.  38.8(b)(4).  No brief
has been filed.
Accordingly,
this court has considered the appeal without briefs.  See Tex. R. App. P. 38.8(b)(4).  We find no
fundamental error.  See generally Lott v. State, 874 S.W.2d 687, 688
(Tex. Crim. App. 1994).
 
 
 




The
judgment of the trial court is affirmed.
 
PER
CURIAM
 
 
Judgment rendered and Opinion filed
October 23, 2008.
Panel consists of Chief Justice
Hedges, Justices Anderson, and Frost.
Do not publish - Tex. R. App. P. 47.2(b).